In his motion for rehearing, appellant presents two questions, the first urging that we were in error in holding inadmissible what was stated by appellant to the witness Winningham. Said witness was put upon the stand, and by him the State on direct examination only proved that a short time after Mr. Prewitt, the injured party, demanded of appellant that he pay what he owed or else be sued, appellant was seen in Winningham's shop sharpening a knife on a whetrock. The State asked for no conversation between Winningham and appellant, and none appears on direct examination. Upon cross-examination, appellant desired to prove by this witness that in a conversation at the time he was sharpening his knife, he told Winningham that if Prewitt would give him a little time he intended to and would pay what he owed Prewitt, but this conversation was rejected by the trial court. Its admissibility is urged upon the ground that when a part of a transaction is offered by one party, the whole of said transaction may be offered by the other party, and Taylor v. State, 50 Tex.Crim. Rep., 97 S.W. Rep., 473, is cited and relied upon. In that case, a borrowed ring was pawned, and when the other demanded its return, the accused said he had pawned it. The accused sought also to put in evidence, as a part of his statement that he had pawned it, the further statement then made, that when he pawned the ring, he intended to redeem it and return it to the owner. This Court held that the latter part should have been admitted. The general rule seems to be well understood, that when one party puts in evidence a part of a conversation, his opponent may place in evidence all that was then said on the same subject that *Page 276 
materially sheds light on the matter first introduced. So of an act, when proven by another party — whatever was said or done in that connection which would make clear the status of said act in its relation to the issue affected thereby — would be admissible on behalf of the opposite party. However, we find ourselves unable to make any application to the instant case, of this principle. The act of sharpening a knife, proven by the State, would make admissible any statement of appellant which would explain or shed light on the sharpening of said knife. That appellant intended, if given time, to pay Prewitt, would not affect or change the attitude of the fact in evidence that he was sharpening the knife with which he shortly thereafter cut Prewitt. Said statement would have been as pertinent and provable if made by him to any other witness between the time of his first meeting with Prewitt, and the cutting, as it was when made to Winningham. It derived no added force to enable it to escape being self-serving, by reason of the fact that appellant made said statement in connection with the sharpening of the knife in question.
The only other matter complained of in the motion, is that we should have held erroneous the action of the district attorney in repeating a question, to which the trial court finally sustained objections. We have gone carefully again over the rather lengthy bill setting out this matter. It therefrom appears that the district attorney asked Mr. Prewitt a question, to which appellant objected; the trial court started to remark something to the district attorney, who asked the court to wait a minute, and then proceeded to frame his question differently; but before the question was fully asked, he was interrupted by an objection from the attorneys for appellant. The district attorney again changed the form of his question, and while asking the same, was interrupted by another objection. None of the questions having been answered, the trial court directed the parties to proceed with the case, and the district attorney started to ask apparently the same question, and was again interrupted by an objection. At this juncture the trial court asked the stenographer to read the question, which was done, and the court stated to the district attorney that he could only ask questions which elicited facts. Thereupon, the district attorney said that the court could pass on it, and asked the question which he had apparently been trying to frame. The court sustained the objection, and this ended the matter. The answer sought by the question, was an opinion of the witness, and was of no fact, the repeated statement of which in the question would be harmful to appellant. Perhaps it would have been better if the trial court had peremptorily ended the controversy sooner, but we are unable to conclude that the bill presents any reversible error.
The motion for rehearing is overruled.
Overruled. *Page 277